        Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 1 of 7 PageID #:1


                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 PREMIUM LATIN PUBLISHING, INC., PALABRAS                                 )
 DE ROMEO, and J&N PUBLISHING LLC, d/b/a JUAN                             )
 & NELSON PUBLISHING,                                                     )   Civil Action No. 18-7385
                                                                          )
                                                        Plaintiffs,       )
    -against-                                                             )
                                                                          )
 UR IN INC., and JAIRO A. LOPEZ,                                          )
                                                                          )
                                                      Defendants.         )
                                                                          )
-----------------------------------------------------------------------

                                                 COMPLAINT

                  Plaintiffs Premium Latin Publishing, Inc., Palabras De Romeo, and J&N

Publishing LLC, d/b/a Juan & Nelson Publishing (collectively “Plaintiffs”), by their undersigned

attorneys, for their complaint against Defendants UR IN INC. and Jairo A. Lopez (“Defendants”)

allege as follows:

         1.       This is a suit for copyright infringement under Title 17 of the United States Code.

         2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1338(a), and venue in this District

is proper pursuant to 28 U.S.C.§ 1400(a).

         3.       Plaintiffs allege three (3) causes of action for copyright infringement based on the

Defendants’ public performances of Plaintiffs’ copyrighted musical compositions. SCHEDULE A,

annexed to the Complaint, sets forth in summary form the allegations hereinafter made with respect

to the Plaintiffs, their copyrighted musical compositions, and Defendants’ acts of infringement.

                                                     THE PARTIES
         Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 2 of 7 PageID #:2




          4.    The Plaintiffs named in Column 2* are the owners of the copyrights in the original

musical compositions listed in Column 3, and are properly joined in this complaint under Rule

20 of the Federal Rules of Civil Procedure.

          5.     On information and belief, Defendant Ur In, Inc. (“UI”) is a corporation organized

under the laws of the state of Illinois with offices at 3224 West Lawrence Avenue, Chicago, Illinois

60625.

          6.     At all times hereinafter mentioned, UI did, and still does, own, control, manage, oper-

ate, and maintain a place of business for public entertainment, accommodation, amusement, and

refreshment known as Tortugas Cantina (“Tortugas”), located at 3224 West Lawrence Avenue,

Chicago, Illinois 60625.

          7.     Musical compositions were and are publicly performed at Tortugas.

          8.     On information and belief, defendant Jario A. Lopez (“Lopez” and, together with

UI, the “Defendants”) is an individual who resides and/or does business in this District.

          9.     At all times hereinafter mentioned, Lopez was, and still is, an owner, officer,

director, and/or manager of UI.

          10.    At all times hereinafter mentioned, Lopez was, and still is, responsible for the control,

management, operation and/or maintenance of the affairs of UI.

          11.    At all times hereinafter mentioned, Defendants jointly had, and still have, the right

and ability to supervise and control the activities that take place at Tortugas, including the right and

ability to supervise and control the public performance of musical compositions at Tortugas.



* All   references to “columns” herein refer to the 2numbered columns set forth in SCHEDULE A.
      Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 3 of 7 PageID #:3




       12.     Each Defendant derives a direct financial benefit from the public performance of

musical compositions at Tortugas.

                  FACTS SPECIFIC TO DEFENDANTS’ INFRINGEMENT OF
                  PLAINTIFFS’ COPYRIGHTED MUSICAL COMPOSITIONS

       13.     The Plaintiffs are all members of the American Society of Composers, Authors,

and Publishers (“ASCAP”), a membership association that represents, licenses, and protects the

public performance rights of its more than 670,000 songwriter, composer, and music publisher

members.

       14.     Each ASCAP member grants to ASCAP a non-exclusive right to license the

performing rights in that member’s copyrighted musical compositions. On behalf of its

members, ASCAP licenses public performances of its members’ musical works, collects license

fees associated with those performances, and distributes royalties to its members, less ASCAP’s

operating expenses.

       15.     Since August 2014, ASCAP representatives have made more than 50 attempts to

contact the Defendants, or their representatives, agents, or employees, to offer an ASCAP license

for Tortugas. ASCAP has contacted Defendants by phone, by mail, by e-mail, and in person.

       16.     Defendants have refused all of ASCAP’s license offers for Tortugas.

       17.     ASCAP’s various communications gave Defendants notice that unlicensed

performances of ASCAP’s members’ musical compositions at Tortugas constitute copyright

infringement of ASCAP’s members’ copyrights in their musical works.

       18.     Notwithstanding the foregoing, Defendants have continued to present public


                                                3
       Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 4 of 7 PageID #:4




performances of the copyrighted musical compositions of ASCAP members at Tortugas,

including the copyrighted works involved in this action, without permission, during the hours

that the establishment is open to the public for business and presenting musical entertainment.

       19.     The original musical compositions listed in Column 3 were created and written by

the persons named in Column 4.

       20.     The original musical compositions listed in Column 3 were published on the date

stated in Column 5, and, since their respective dates of publication, have been printed and published

in strict conformity with Title 17 of the United States Code.

       21.     The Plaintiffs named in each cause of action, including their predecessors in interest,

if any, complied in all respects with Title 17 of the United States Code, secured the exclusive rights

and privileges in and to the copyright of each composition listed in Column 3, and received from the

Register of Copyrights a Certificate of Registration, identified as set forth in Column 6.

       22.    Defendants on the dates specified in Column 7, and upon information and belief, at

other times prior and subsequent thereto, infringed the copyright in each composition named in

Column 3 by performing publicly the compositions at Tortugas, for the entertainment and

amusement of the patrons attending said premises, and Defendants threaten to continue such in-

fringing performances.

       23.   The public performances at Tortugas of the Plaintiffs’ copyrighted musical

compositions on the dates specified in Column 7 were unauthorized: neither Defendants, nor any of

the Defendants’ agents, servants or employees, nor any performer was licensed by, or otherwise



                                                  4
       Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 5 of 7 PageID #:5




received permission from any Plaintiff, or any agent, servant, or employee of any Plaintiff, to give

such performances.

        24.   In undertaking the conduct complained of in this action, Defendants knowingly and in-

tentionally violated Plaintiffs' rights.

        25.   The many unauthorized performances at Tortugas include the performances of the three

copyrighted musical compositions upon which this action is based.

        26.   At the times of the acts of infringement complained of, the Plaintiff named in each

cause of action was an owner of the copyright in the composition therein named.

        27.   The said wrongful acts of Defendants have caused and are causing great injury to the

Plaintiffs, which damage cannot be accurately computed, and unless this Court restrains Defendants

from the further commission of said acts, said Plaintiffs will suffer irreparable injury, for all of which

the said Plaintiffs are without any adequate remedy at law.

                WHEREFORE, Plaintiffs pray:

               I.      That Defendants and all persons acting under the direction, control, permission

or authority of Defendants be enjoined and restrained permanently from publicly performing the

aforementioned compositions -- or any of them -- and from causing or permitting the said

compositions to be publicly performed at Tortugas, or at any place owned, controlled, managed, or

operated by Defendants, and from aiding or abetting the public performance of such compositions in

any such place or otherwise.

               II. That Defendants be decreed to pay such statutory damages as to the Court shall



                                                    5
         Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 6 of 7 PageID #:6




appear just, as specified in 17 U.S.C. § 504(c)(1), namely, not more than Thirty Thousand Dollars

($30,000) nor less than Seven Hundred and Fifty Dollars ($750) in each cause of action herein.

               III. That Defendants be decreed to pay the costs of this action and that a reasonable

attorney's fee be allowed as part of the costs.

               For such other and further relief as may be just and equitable.



Dated:          Chicago, Illinois                     TOTTIS LAW
                November 7, 2018

                                                      _/s/ Monica L. Thompson
                                                      Monica L. Thompson, Esq.
                                                      One East Wacker Drive
                                                      Suite 1205
                                                      Chicago, IL 60601
                                                      Tel: (312) 527-1400
                                                      Fax: (312) 589-7192

                                                      Attorneys for Plaintiffs




                                                  6
                Case: 1:18-cv-07385 Document #: 1 Filed: 11/07/18 Page 7 of 7 PageID #:7



                                         SCHEDULE A

Columns
1       2                    3                  4               5                     6                7

Cause                                                                   Date of       Certificate of
  of                               Musical                            Publication     Registration     Date of Known
Action        Plaintiff          Composition         Writer         or Registration     Number          Infringement

1.       PREMIUM LATIN           LOS INFIELES       Anthony    December 19, 2006      PA 1-364-094         July 14, 2018
         PUBLISHING, INC.                           “Romeo”
                                                     Santos


2.       J&N PUBLISHING,           NADIE SE          Orlando    October 21, 1997          PA 866-046       July 14, 2018
         LLC, d/b/a JUAN &          MUERE            Santana
             NELSON
           PUBLISHING



3.       J&N PUBLISHING,         NO ME DIGAS         Orlando        April 27, 1999        PA 945-760       July 15, 2018
         LLC, d/b/a JUAN &         QUE NO            Santana
             NELSON
           PUBLISHING
